                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

LARRY M. MAYFIELD                                §

VS.                                              §               CIVIL ACTION NO. 9:16cv177

BILLY THOMPSON, ET AL.                           §

                           ORDER ADOPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Larry M. Mayfield, an inmate at the Lewis Unit, proceeding pro se, brought the

above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends this action be dismissed.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

       This Court was notified in another pending civil rights lawsuit filed by plaintiff that

plaintiff passed away on April 21, 2018. Suggestion of Death, 9:15cv80 (docket entry no. 20).

The Suggestion of Death was filed on May 8, 2018 and more than 90 days have passed since its

filing. No motion for substitution has been filed. Pursuant to Federal Rule of Civil Procedure
25(a)(1), this complaint should be dismissed.

                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in

this case in accordance with the Magistrate Judge’s recommendations.

          So Ordered and Signed
          Jan 10, 2019
